NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0385n.06

                                        Case No. 20-6434

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Aug 16, 2021
                                                      )                   DEBORAH S. HUNT, Clerk
JEREMIAH WALDROP, Individually; PHILLIP
                                                      )
SELF, Individually,
                                                      )
                                                      )        ON APPEAL FROM THE
       Plaintiffs-Appellants,
                                                      )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE EASTERN
v.
                                                      )        DISTRICT OF TENNESSEE
                                                      )
CITY OF JOHNSON CITY, TENNESSEE,
                                                      )
                                                      )                             OPINION
       Defendant-Appellee.
                                                      )



BEFORE:        SUTTON, Chief Judge; COLE and READLER, Circuit Judges.

       PER CURIAM. Street preachers Jeremiah Waldrop and Phillip Self sued the city of

Johnson City, Tennessee, alleging that the city authorized its police officers to move them from

the main grounds of an LGBTQ pride festival based on their anti-gay speech.

       The plaintiffs moved for a preliminary injunction, and after conducting discovery the

parties cross-filed for summary judgment. The district court awarded summary judgment to

Johnson City, but did so on grounds the city had not advanced, namely, that the officers’ conduct

was a permissible, content-neutral restriction based on the plaintiffs’ blocking an entrance to the

festival. The court summarily denied the plaintiffs’ motion for a preliminary injunction as well.
Case No. 20-6434, Waldrop v. City of Johnson City


       On appeal, both parties agree that the district court erred in granting summary judgment on

grounds that neither party argued below. Because the district court did not consider the parties’

arguments and record evidence on an issue going to the heart of the plaintiffs’ claims, we reverse

the district court’s grant of summary judgment to Johnson City and its denial of the plaintiffs’

preliminary injunction motion and remand the case for further proceedings consistent with this

opinion.




                                              -2-